department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-136357-09 date date internal_revenue_service number release date index number ----------------------- ------------------------------------ -------------------------- ------------------------------- ----------------------------------------- legend x --------------------------------------------------- ---------------------------- state year date ------------- ------- ---------------------- dear ----------------- this responds to a letter dated date submitted on behalf of x requesting a ruling under sec_1361 of the internal_revenue_code facts according to the information submitted and representations made we understand the relevant facts to be as follows x was incorporated under the laws of state in year x elected to be treated as an s_corporation effective date x’s stockholder’s agreement requires x to make payments to its shareholders as distributions with respect to x’s stock in an amount based on each shareholder’s pro_rata share of x’s taxable_income for a given taxable_period these payments are intended to ensure that x’s shareholders have sufficient funds to plr-136357-09 pay their federal and state income taxes on their respective shares of x’s income these distributions are required to be made no later than december 31st of the calendar_year succeeding the calendar_year to which the distributions relate if x’s taxable_income is increased or its creditable_foreign_taxes are decreased after x’s original return for a particular taxable_year is filed the stockholder’s agreement allows x to make a distribution to its shareholders in accordance with their respective interests in x’s taxable_income or loss for that period with respect to the deficiency resulting from such increase or decrease within a reasonable_time after the amount of the increase or decrease becomes final the discretionary payment provision the discretionary payment provision is intended to allow x to assist its shareholders in paying their additional tax_liability resulting from adjustments to x’s originally filed tax returns x believes it is more efficient and equitable to base distributions under the discretionary payment provision on the shareholders’ interests during the taxable_period to which the adjustment relates rather than the shareholders’ interests at the time the distributions are made x’s current discretionary payment provision only applies if x’s taxable_income is increased or its creditable_foreign_taxes are decreased after x’s original tax_return for a taxable_year has been filed x proposes to amend the discretionary payment provision to cover other post-filing adjustments to x’s tax returns the new provision will permit x to make a distribution to each person or entity that was a shareholder during the relevant taxable_year if any item of x’s taxable_income gain loss deduction or credit or the like is adjusted or amended after x’s original return for that taxable_year is filed any such distributions must be made in accordance with the shareholders’ respective interests in x’s taxable_income or loss for that taxable_year may take into account any interest penalties or the like attributable to the post-filing adjustment and will be made at a time selected by x but in any event at a reasonable_time after the relevant post-filing adjustment is finally determined x represents that in all cases the amount of any distribution pursuant to the amended discretionary payment provision is required to be allocated proportionately among shareholders by reference to their respective interests in x’s taxable_income or loss for the relevant period x requests a ruling that the discretionary payment provision including the proposed amendments does not cause x to have more than one class of stock for purposes of sec_1361 and that distributions made pursuant to the discretionary payment provision will not cause x to have more than one class of stock for purposes of sec_1361 law and analysis plr-136357-09 sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and meets the requirements of sec_1361 through d sec_1361 provides that an s_corporation may not have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that except as provided in l relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions sec_1_1361-1 provides that a governing provision does not within the meaning of sec_1_1361-1 alter the rights to liquidation and distribution proceeds conferred by an s corporation’s stock merely because the governing provision provides that as a result of a change in stock ownership distributions in a taxable_year are to be made on the basis of the shareholders’ varying interests in the s corporation’s income in the current or immediately preceding_taxable_year if distributions pursuant to the provisions are not made within a reasonable_time after the close of the taxable_year in which the varying interests occur the distributions may be recharacterized depending on the facts and circumstances but will not result in a second class of stock conclusion based solely on the facts submitted and the representations made we conclude that the discretionary payment provision including the proposed amendments does not cause x to have more than one class of stock for purposes of sec_1361 and that distributions made pursuant to the discretionary payment provision as amended will not cause x to have more than one class of stock for purposes of sec_1361 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion regarding x’s eligibility to be an s_corporation plr-136357-09 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david r haglund david r haglund chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
